UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CLEAN COAL TECHNOLOGIES, INC.,

                             Plaintiff,

                      -v.-                              17 Civ. 9678 (KPF)

LEIDOS, INC., formerly known as SCIENCE               OPINION AND ORDER
APPLICATIONS INTERNATIONAL CORP, and
DILO PAUL,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      Several lawsuits in several courts have risen from the ashes of the failed

business relationship between Clean Coal Technologies, Inc. (“CCTI” or

“Plaintiff”) and Leidos, Inc. (“Leidos”). In this most recent action, CCTI brings

claims for breach of contract, tortious interference with contract, and tortious

interference with prospective economic advantage against Leidos, and brings

the latter two claims against a Leidos employee, Dr. Anton Dilo Paul (together

with Leidos, “Defendants”), in his personal capacity. Both Defendants have

moved to dismiss the claims against them in CCTI’s Amended Complaint. For

the reasons that follow, Dr. Paul’s motion is granted in part, and Leidos’s

motion is granted in full.
                                    BACKGROUND 1

A.    Factual Background

      1.     The Parties

      For purposes of the instant motions, the Court accepts as true the well-

pleaded allegations of the Amended Complaint. CCTI is a coal technology

company incorporated in Nevada with a principal place of business in New

York. (Am. Compl. ¶¶ 1, 12). Leidos is a Delaware corporation with a principal

place of business in Virginia. (Id. at ¶ 2). Leidos is an engineering advisory

firm. (Paul Br. 1). Dr. Paul is an employee of Leidos and a resident of

Pennsylvania; he also holds restricted shares of CCTI stock. (Am. Compl. ¶ 3).

      2.     The Pilot Plant Contracts

      The business dealings underlying the instant dispute relate to the

development of a pilot plant for CCTI’s coal dehydration technologies in Shady

Point, Oklahoma (the “Pilot Plant”). (Am. Compl. ¶¶ 12-104). In May 2015,

CCTI entered into an Amended and Restated Engineering, Procurement and

Construction Management Contract (the “Construction Contract”) with




1     This Opinion draws its facts from the Amended Complaint (“Am. Compl.” (Dkt. #43)).
      The Court also draws from certain documents that the parties agree are incorporated by
      reference in the Amended Complaint and that are attached as exhibits to the
      Declaration of Thomas R. Fallati (“Fallati Decl.” (Dkt. #51)).
      For ease of reference, the Court refers to the parties’ briefing as follows: the
      Memorandum of Law in Support of Leidos, Inc.’s Motion for to Dismiss as “Leidos Br.”
      (Dkt. #50); Defendant Dr. Anton Dilo Paul’s Memorandum of Law in Support of His
      Motion to Dismiss Plaintiff’s First Amended Complaint as “Paul Br.” (Dkt. #52);
      Plaintiff’s Memorandum of Law in Opposition to Leidos’s Motion to Dismiss as “CCTI
      Leidos Opp.” (Dkt. #61); Plaintiff’s Memorandum of Law in Opposition to Dr. Anton Dilo
      Paul’s Motion to Dismiss as “CCTI Paul Opp.” (Dkt. #62); Leidos’s Reply Memorandum
      of Law as “Leidos Reply” (Dkt. #67); and Dr. Paul’s Reply Memorandum of Law as “Paul
      Reply (Dkt. #68).

                                             2
Benham Constructors, LLC (“Benham”), which was previously known as Leidos

Constructors, LLC. (Id. at ¶¶ 13-15). Benham was a Leidos subsidiary at that

time. (Id.). On December 14, 2015, Leidos and CCTI entered into a

Professional Services Agreement (the “Services Agreement”) by which Leidos

would assist CCTI with the development of the Pilot Plant. (Id. at ¶¶ 17, 18).

      On March 16, 2016, Leidos announced that it had completed the sale of

Benham to The Haskell Company (“Haskell”). (Am. Compl. ¶ 19). Around the

same time, Benham informed CCTI that it had completed testing at the Pilot

Plant. (Id. at ¶ 20). On April 15, 2016, Leidos informed CCTI that it was

closing out the Construction Contract, as Leidos did not wish to have the

contract assigned to Haskell. (Id. at ¶ 22). Leidos stated at the time that the

payment to close out the construction contract was $96,893.64. (Id.). The sale

of Benham to Haskell closed in July 2016. (Id. at ¶ 33). CCTI, however,

consistently disputed the final invoice that Benham provided to it to close out

the Construction Contract. (Id.).

      3.     The Paul Email

      On April 28, 2016, Dr. Paul sent an email to CCTI regarding progress on

the Pilot Plant (the “Paul Email”). (Am. Compl. ¶ 23). The Paul Email was

described as a “draft response to potential investors [in CCTI] that were

following CCTI’s progress on the pilot plant.” (Id.). Generally speaking, it

provided an optimistic report regarding the CCTI’s technology. (Id. at ¶¶ 27-

31). CCTI states that the email led it to believe “that it had a ‘fully validated




                                         3
technology’ and available data that could be used to encourage investors and

other business partners to support CCTI’s efforts.” (Id. at ¶ 31).

      4.     The Construction Contract Dispute

      An orderly dissolution of the Construction Contract proved elusive. CCTI

claims that Leidos or Benham removed a password for the computer system at

the Pilot Plant, along with materials identified as “Carrier CDs” and a Secure

Digital (or “SD”) card containing data for the Plant’s control system (the “SD

Card”) — all despite the Construction Contract’s provision of title in these items

to CCTI. (Am. Compl. ¶¶ 34-37). In June 2017, CCTI requested that Leidos

provide the password and the SD Card to it. (Id. at ¶¶ 37-38). CCTI states

that, instead, between June 7, 2017, and July 14, 2017, Leidos maintained the

SD Card and then improperly provided it to Benham rather than CCTI. (Id. at

¶¶ 39-40).

      On July 14, 2017, Benham stated that it would not return the Carrier

CDs or the SD Card until CCTI made a $425,979.51 payment to Benham

under the Construction Contract. (Am. Compl. ¶ 41). CCTI alleges that

Benham’s refusal to return this material left it unable to operate the Pilot

Plant. (Id. at ¶¶ 50-51).

      On July 28, 2017, CCTI and Benham reached a settlement agreement by

which Benham would provide CCTI with the password, Carrier CDs, and the

SD Card, and CCTI would release its claims against Benham. (Am. Compl.

¶¶ 53-55). CCTI hired a different firm, Kiewit Engineering Group, Inc.

(“Kiewet”), to re-start the plant and run additional tests, and CCTI claims that

                                        4
these actions led to the discovery of additional breaches by Benham of the

Construction Contract. (Id. at ¶¶ 56-57). CCTI further states that it discovered

that a second Leidos employee, Tom Ezel, had billed time for services he did

not perform under the Construction Contract. (Id. at ¶¶ 61-62). CCTI states

that, ultimately, it was required to pay $2 million to bring the Pilot Plant to the

proper operating condition. (Id. at ¶ 63).

       5.    The Services Agreement Dispute

       CCTI further alleges that Leidos and Dr. Paul communicated false or

misleading information to investors and potential investors in CCTI regarding

CCTI technology. (Am. Compl. ¶ 84). CCTI states that Dr. Paul reached out to

investors who relied on the Paul Email, and that he also traveled to New York

on May 13, 2016, in order to make a presentation on behalf of CCTI to

potential investors from Shenuan, China. (Id. at ¶¶ 85-86). However, CCTI

was unable to obtain investments from potential investors in October 2016 and

November 2016, due to Leidos’s failure to provide testing data that was

required under the Services Agreement. (Id. at ¶¶ 87-88). CCTI does not allege

that either of these two potential investors was the Shenuan investor group.

(See id.).

       CCTI claims that Dr. Paul, on behalf of Leidos, billed CCTI for numerous

services that he did not perform, and that CCTI discovered this malfeasance

when it regained the password to the Pilot Plant in August 2017. (Am. Compl.

¶¶ 64-69). CCTI also alleges that Dr. Paul refused to produce a comprehensive

report on tests of CCTI’s technology for the U.S. Department of Energy (“DOE”),

                                         5
as the Services Agreement required, until CCTI delivered an additional

$70,000. (Id. at ¶¶ 74, 76-78). On August 31, 2017, in response to CCTI’s

assertions that Leidos’s failure to produce Dr. Paul’s report would be a breach

of the Services Agreement, Dr. Paul produced a report. (Id. at ¶¶ 79-80). CCTI

alleges that the report was not compliant with the Services Agreement and

contained numerous inaccuracies, but, due to Dr. Paul’s prior assurances to

DOE that it would receive a report, CCTI was forced to submit the report to

DOE. (Id. at ¶ 80). After DOE itself noticed inaccuracies in the report, CCTI

was required to pay Kiewet to prepare a new report. (Id. at ¶¶ 81-83).

      6.    The DOE Dispute

      More broadly, CCTI alleges that Leidos and Dr. Paul interfered with

CCTI’s relationship with DOE. CCTI alleges that while it was negotiating with a

potential investor in October 2016, Dr. Paul requested that CCTI issue him

stock before the deal closed. (Am. Compl. ¶¶ 92-94). And when CCTI declined

to issue stock, Dr. Paul told DOE that CCTI was financially unstable, in order

to poison that relationship. (Id. at ¶¶ 95-97). CCTI alleges that the

relationship between it and Dr. Paul became even more strained when Dr. Paul

requested a “reliance” letter to make the CCTI shares he owned unrestricted,

and CCTI refused. (Id. at ¶¶ 98-100). CCTI alleges that this dispute led Dr.

Paul to provide his inaccurate August 31 report, which report contradicted the

earlier Paul Email and damaged the relationship between CCTI and DOE. (Id.

at ¶¶ 101-04).




                                        6
      7.      The New York State Action

      On March 21, 2017, Leidos sued CCTI in New York State Supreme Court,

in an action styled as Leidos Inc. v. Clean Coal Technologies, Inc., Index

No. 505651/17 (N.Y. Sup. Ct.) (the “New York State Action”). (Am. Compl.

¶ 105). On March 23, 2017, the parties to that action stipulated that the

balance owed to Leidos under the Services Agreement was $131,539.06. (Id. at

¶ 106). Leidos filed the stipulation and obtained a judgment. (Id. at ¶ 109).

CCTI now argues that this judgment was improperly obtained.

B.    Procedural Background

      Plaintiff filed a summons with notice in New York State Supreme Court

on October 27, 2017. (Dkt. #1). On December 8, 2017, Leidos, with the

consent of Dr. Paul, removed the action to this court. (Id.). On December 13,

2017, Defendants filed an Answer with Counterclaims (Dkt. #4), and, on

March 15, 2018, Plaintiff filed its Complaint (Dkt. #18).

      Following a conference on June 12, 2018, this Court issued a scheduling

order for motion practice and discovery. (Dkt. #42). Pursuant to this Order,

CCTI filed its First Amended Complaint on July 9, 2018. (Dkt. #43). The First

Amended Complaint brings four causes of action: (i) breach of contract against

Leidos for breach of the Services Agreement; (ii) tortious interference with the

Construction Contract against Leidos; (iii) tortious interference with the

Services Agreement against Dr. Paul; and (iv) tortious interference with

prospective economic advantage against Leidos and Dr. Paul. (Am. Compl.

¶¶ 111-41).


                                        7
      On August 6, 2018, Leidos and Dr. Paul filed separate motions to

dismiss. (Dkt. #49-54). Leidos and Dr. Paul both moved to dismiss under

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim, and Dr. Paul

also moved to dismiss under Federal Rule of Civil Procedure 12(b)(2) for lack of

personal jurisdiction. (See Leidos Br. 1; Paul Br. 7). On October 8, 2018,

Plaintiff filed memoranda of law in opposition to Defendants’ motions to

dismiss. (Dkt. #61, 62). On October 19, 2018, Leidos and Dr. Paul filed their

respective replies in support of their motions to dismiss. (Dkt. #67, 68). The

Court begins by addressing the antecedent issue of jurisdiction, and then

addresses the four causes of action alleged in the Amended Complaint.

                                   DISCUSSION

A.    The Court Has Personal Jurisdiction over Dr. Paul

      1.     Motions to Dismiss Under Federal Rule of Civil
             Procedure 12(b)(2)

      When a defendant brings a motion to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(2), “the plaintiff bears the burden of establishing that

the court has jurisdiction over the defendant.” DiStefano v. Carozzi N. Am.,

Inc., 286 F.3d 81, 84 (2d Cir. 2001) (citation omitted); accord In re Terrorist

Attacks on Sept. 11, 2001, 714 F.3d 659, 673 (2d Cir. 2013). “Prior to

discovery, a plaintiff challenged by a jurisdiction testing motion may defeat the

motion by pleading in good faith, legally sufficient allegations of jurisdiction.

At that preliminary stage, the plaintiff’s prima facie showing may be established

solely by allegations.” Dorchester Fin. Sec., Inc. v. Banco BRJ, S.A., 722 F.3d

81, 84-85 (2d Cir. 2013) (per curiam) (citation omitted). All jurisdictional

                                         8
allegations “are construed in the light most favorable to the plaintiff and doubts

are resolved in the plaintiff’s favor[.]” A.I. Trade Fin., Inc. v. Petra Bank, 989

F.2d 76, 79-80 (2d Cir. 1993). However, the court “will not draw argumentative

inferences in the plaintiff’s favor” and need not “accept as true a legal

conclusion couched as a factual allegation[.]” In re Terrorist Attacks, 714 F.3d

at 673 (citations omitted); see also Licci ex rel. Licci v. Lebanese Canadian

Bank, SAL, 673 F.3d 50, 59 (2d Cir. 2012).

      District courts deciding motions to dismiss for lack of personal

jurisdiction typically engage in a two-part analysis. First, the court assesses

whether there is “a statutory basis for exercising personal jurisdiction.” Marvel

Characters, Inc. v. Kirby, 726 F.3d 119, 128 (2d Cir. 2013). In making this

determination, the court “applies the forum state’s personal jurisdiction rules”

unless a federal statute “specifically provide[s] for national service of process.”

PDK Labs, Inc. v. Friedlander, 103 F.3d 1105, 1108 (2d Cir. 1997) (internal

quotation marks and citations omitted). Second, if there is a statutory basis for

personal jurisdiction, the court must decide whether the exercise of jurisdiction

comports with due process. Sonera Holding B.V. v. Çukurova Holding A.Ş., 750

F.3d 221, 224 (2d Cir. 2014) (per curiam).

      2.      New York’s Long-Arm Statute

      “A district court’s personal jurisdiction is determined by the law of the

state in which the court is located.” Spiegel v. Schulmann, 604 F.3d 72, 76 (2d

Cir. 2010). Here, the parties agree that the relevant law in assessing the

statutory basis, if any, for jurisdiction over Dr. Paul is New York’s long-arm

                                          9
statute. N.Y. C.P.L.R. § 302(a). That statute authorizes courts to exercise

personal jurisdiction in three circumstances.

      First, the Court may exercise jurisdiction “over any non-domiciliary ...

who in person or through an agent ... transacts any business within the state,”

so long as the cause of action “aris[es] from” that transaction. N.Y. C.P.L.R.

§ 302(a)(1). Accordingly, a court may exercise personal jurisdiction over a

non-domiciliary if two conditions are met: “first, the non-domiciliary must

transact business within the state; second, the claims against the non-

domiciliary must arise out of that business activity.” Aquiline Capital Partners

LLC v. FinArch LLC, 861 F. Supp. 2d 378, 386 (S.D.N.Y. 2012) (quoting CutCo

Indus., Inc. v. Naughton, 806 F.2d 361, 365 (2d Cir. 1986)).

      Second, the Court may exercise jurisdiction over a non-domiciliary who

“commits a tortious act within the state.” N.Y. C.P.L.R. § 302(a)(2). Notably,

however, this section has been interpreted narrowly by the Second Circuit to

require a defendant to be physically present in New York State when

committing a tortious act. See Bank Brussels Lambert v. Fiddler Gonzalez &

Rodriguez, 171 F.3d 779, 790 (2d Cir. 1999) (reaffirming that a “defendant’s

physical presence in New York is a prerequisite to jurisdiction under

§ 302(a)(2)”).

      Third, the Court may exercise jurisdiction over a non-domiciliary who

“commits a tortious act without the state causing injury to person or property

within the state.” N.Y. C.P.L.R. § 302(a)(3). As a sister court in this District

has recognized,

                                        10
             The conferral of jurisdiction under this provision rests
             on five elements: First, that defendant committed a
             tortious act outside the state; second, that the cause of
             action arises from that act; third, that the act caused
             injury to a person or property within the State; fourth,
             that defendant expected or should reasonably have
             expected the act to have consequences in the State; and
             fifth, that defendant derived substantial revenue from
             interstate or international commerce.

In re Sumitomo Copper Litig., 120 F. Supp. 2d 328, 341 (S.D.N.Y. 2000) (quoting

LaMarca v. Pak-Mor Mfg. Co., 95 N.Y.2d 210, 214 (2000)).

      3.     Analysis

             a.     Dr. Paul Transacted Business in New York, and the Claims
                    at Issue Are Substantially Related to Those Transactions

      Dr. Paul does not dispute for the purposes of his motion that he

transacted business within New York, and therefore, the principal question is

whether CCTI’s claims against him arise from these transactions. (See Paul

Br. 14). 2 CCTI makes two claims against Dr. Paul: that he tortiously procured

the breach of the Services Agreement and that he tortiously interfered with

CCTI’s relationships with prospective investors and DOE. (See Am. Compl.

¶¶ 125-41). On the issue of personal jurisdiction, CCTI alleges that Dr. Paul

transacted business by presenting to CCTI on the Pilot Plant’s technology in

New York, pitching potential investors on CCTI’s technology in New York,

raising money for CCTI in New York and attending its shareholder meetings,

and attending New York-based conference calls. (Id. at ¶ 11). CCTI further




2     Dr. Paul also do not argue any violation of due process, and therefore the Court does
      undertake a separate analysis of this point.

                                             11
alleges that these activities were substantially connected to Dr. Paul’s tortious

behavior, including in particular his decision to sabotage the Services

Agreement when CCTI failed to provide him assurances related to his restricted

stock holdings. (Id. at ¶¶ 74-83). The Court agrees that the allegations suffice.

       Assuming that these allegations are true, as the Court must at this

stage, Dr. Paul engaged in an ongoing business relationship with CCTI

involving numerous activities in New York, and then sabotaged that

relationship in response to CCTI’s failure to enrich him personally. The

tortious actions alleged are closely related to, and indeed arose from, the

breakdown of an ongoing New York-based contractual relationship. The

“‘arising from’ prong of section 302(a)(1) does not require a causal link, but

rather requires ‘a relatedness between the transaction and the legal claim such

that the latter is not completely unmoored from the former[.]’” See Ingenito v.

Riri USA, Inc., 89 F. Supp. 3d 462, 477 (E.D.N.Y. 2015) (quoting Licci, 732 F.3d

at 168). While the allegations do not demonstrate that Dr. Paul’s allegedly

tortious activities were caused by the New York transaction, they are hardly

“unmoored” from it.

      The cases on which Dr. Paul relies to oppose personal jurisdiction involve

far more attenuated relationships between transactions and tortious conduct.

Dr. Paul cites AVRA Surgical Robotics, Inc. v. Gombert (see Paul Br. 14), but in

that case, “all the relevant alleged conduct occurred … in Germany… [and] the

contracts and duties allegedly breached were formed and executed in

Germany.” 41 F. Supp. 3d 350, 359 (S.D.N.Y. 2014). Here, it is alleged, Dr.

                                        12
Paul repeatedly traveled to New York to support CCTI’s business, and only after

CCTI rejected his requests for financial enrichment did he sabotage the

relationship that he had carefully cultivated. (Am. Compl. ¶¶ 74-83). Dr. Paul

also cites Spencer Trask Ventures, Inc. v. Archos S.A. (see Paul Br. 14-15),

which rejected personal jurisdiction predicated on “a single fortuitous meeting”

in New York. No. 01 Civ. 1169 (LAP), 2002 WL 417192, at *5-6 (S.D.N.Y.

Mar. 18, 2002). That case also involved a foreign defendant that avoided New

York-based activity. See id. Here, Dr. Paul is alleged to have aggressively

pursued a relationship with Plaintiff in New York, and then taken retributive

actions in response to the failure of that relationship. While these actions may

have occurred outside New York, they were a response to the breakdown of a

New York-based relationship. The Court concludes that the facts alleged

suffice to show that Dr. Paul’s “activities here were purposeful and there is a

substantial relationship between the transaction and the claim asserted.”

Kreutter v. McFadden Oil Corp., 71 N.Y.2d 460, 467 (1988).

            b.     The Court Does Not Find That Dr. Paul’s Tortious
                   Activity Occurred in New York

      While the Court finds personal jurisdiction under N.Y. C.P.L.R.

§ 302(a)(1), it briefly examines and rejects the remaining arguments for

jurisdiction. The Court quickly concludes that N.Y. C.P.L.R. § 302(a)(2) does

not apply in this case. As noted, this prong of the statute is read narrowly and

requires physical commission of the tortious act in New York. See

Thackurdeen v. Duke Univ., 130 F. Supp. 3d 792, 804 (S.D.N.Y. 2015) (holding



                                       13
that C.P.L.R. § 302(a)(2) requires that the defendant “physically commit the

tortious act within New York”). In Bank Brussels Lambert, the Second Circuit

found communications sent into New York insufficient to create a physical

presence. 171 F.3d at 790. The allegedly tortious actions in this case, the

inaccurate report and the fictitious invoices, were not generated in New York,

and their transmission to CCTI does not create jurisdiction under C.P.L.R.

§ 302(a)(2).

               c.   The Court Finds That the Allegedly Tortious Activity
                    Did Not Cause Injury in New York

      Finally, Dr. Paul argues that the Amended Complaint fails to allege that

“the act[s] caused injury to a person or property” inside New York. See

LaMarca, 95 N.Y.2d at 214. In particular, he claims that the alleged financial

injury to CCTI does not suffice to create personal jurisdiction over him because

“a plaintiff is injured ‘where the event giving rise to the injury occurred,’ the so-

called ‘situs of injury.’” (Paul Reply 5 (citing Pramer S.C.A. v. Abaplus Int’l

Corp., 907 N.Y.S.2d 154, 160 (1st Dep’t 2010))). Plaintiff responds by arguing

that the inaccurate report and unperformed tests for which it was billed led to

the loss of potential customers in New York. (Am. Compl. ¶¶ 74-88). The

Court does not find that the events leading to these injuries occurred in New

York. Rather, the events that led to the alleged injuries were Dr. Paul’s failure

to conduct required tests and his failure to produce the desired report, neither

of which is alleged to have occurred in New York.




                                         14
      As a fallback position, Plaintiff cites to Augsbury Corp. v. Petrokey Corp.,

470 N.Y.S.2d 787 (3d Dep’t 1983), which held that maliciously injuring a

plaintiff’s relationship with potential customers could satisfy the injury

requirement of C.P.L.R. § 302(a)(3). (CCTI Paul Opp. 12-13). The Court finds

that the brief discussion of the issue in Augsbury is insufficient to demonstrate

that the mere assertion of loss of customers and goodwill by a New York

corporation suffices to establish jurisdiction.

      Augsbury expressly limited its holding, concluding only that “[u]nder the

circumstances of the instant case, we infer that defendants could foresee New

York as the place injury would occur[.]” 470 N.Y.S.2d at 791 (citing Sybron

Corp. v. Wetzel, 46 N.Y.2d 197, 205-07 (1978)). The case that Augsbury cites,

Sybron Corp, found injury in New York under circumstances in which “New

York [was] where [the] plaintiff manufacture[d] and reline[d] glass-lined

equipment and the alleged [misappropriated] trade secrets were acquired, and

the economic injury [the] plaintiff [sought] to avert stem[med] from the

threatened loss of important New York customers.” 46 N.Y.2d at 205. Here, by

contrast, the economic activity occurred in Oklahoma (Am. Compl. ¶ 18); the

alleged misconduct occurred outside New York; and the lost customers are not

alleged to be New York residents (id. at ¶¶ 136-41).

      In short, the Court does not find that the events leading the alleged

injury occurred in New York. Therefore, the Court does not find jurisdiction

pursuant to C.P.L.R. § 302(a)(3). However, as the Court has found personal




                                        15
jurisdiction under C.P.L.R. § 302(a)(1), it considers the merits of the allegations

against Dr. Paul.

B.    Plaintiff’s Breach of Contract Claims Against Leidos Are Barred by
      Res Judicata

      1.     Motions to Dismiss Under Rule 12(b)(6)

      The Court now examines the four causes of action in the Amended

Complaint. When considering a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), a court must “draw all reasonable inferences in Plaintiffs

favor, assume all well-pleaded factual allegations to be true, and determine

whether they plausibly give rise to an entitlement to relief.” Faber v. Metro. Life

Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks omitted);

see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” (internal quotation marks

omitted)). A plaintiff is entitled to relief if he alleges “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007); see also In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir.

2007) (“While Twombly does not require heightened fact pleading of specifics, it

does require enough facts to nudge plaintiff’s claims across the line from

conceivable to plausible.” (internal quotation marks omitted) (citing Twombly,

550 U.S. at 570)).

      That said, a court is not bound to accept “conclusory allegations or legal

conclusions masquerading as factual conclusions.” Rolon v. Henneman, 517

F.3d 140, 149 (2d Cir. 2008) (internal quotation marks omitted); see
                                          16
also Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (“[A]lthough a court must

accept as true all of the allegations contained in a complaint, that tenet is

inapplicable to legal conclusions, and threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.”

(internal quotation marks omitted) (quoting Iqbal, 556 U.S. at 678)). Moreover,

“[w]here a complaint pleads facts that are ‘merely consistent with’ a defendant’s

liability, it ‘stops short of the line between possibility and plausibility of

entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

557).

        2.    Res Judicata and Failure to Raise a Required Counterclaim

        Leidos’s arguments focus on the preclusive effect vel non of the New York

State Action. “To determine whether the doctrine of res judicata bars a

subsequent action, we consider whether [i] the prior decision was a final

judgment on the merits, [ii] the litigants were the same parties, [iii] the prior

court was of competent jurisdiction, and [iv] the causes of action were the

same.” Corbett v. MacDonald Moving Servs., 124 F.3d 82, 87-88 (2d Cir. 1997).

As to the fourth factor, “[r]es judicata does not require the precluded claim to

actually have been litigated; its concern, rather, is that the party against whom

the doctrine is asserted had a full and fair opportunity to litigate the claim.”

EDP Med. Computer Sys., Inc. v. United States, 480 F.3d 621, 626 (2d Cir.

2007). Significantly, however, “[w]hile claim preclusion [or res judicata] bars

relitigation of the events underlying a previous judgment, it does not preclude




                                          17
litigation of events arising after the filing of the complaint that formed the basis

of the first lawsuit.” Curtis v. Citibank, N.A., 226 F.3d 133, 139 (2d Cir. 2000).

      The parties accept that the res judicata analysis is governed by New York

law. (See Leidos Br. 8; CCTI Leidos Opp. 3-4). Under New York law, all

counterclaims are permissive. See Batavia Kill Watershed Dist. v. Charles

O’Desch, Inc., 444 N.Y.S.2d 958, 960 (3d Dep’t 1981) (“It is apparent that the

CPLR does not require that a party plead counterclaims, and, with the possible

exception of cases based on waiver ... there is no requirement of compulsory

pleading of counterclaims in this State[.]”), aff’d, 57 N.Y.2d 796 (1982).

However, “a party is not free to remain silent in an action in which he is the

defendant and then bring a second action seeking relief inconsistent with the

judgment in the first action by asserting what is simply a new legal theory[.]”

Henry Modell & Co. v. Minister, Elders & Deacons of the Reformed Protestant

Dutch Church, 68 N.Y.2d 456, 461 (1986); see also Classic Autos., Inc. v. Oxford

Resources Corp., 612 N.Y.S.2d 32, 33 (2d Dep’t 1994) (stating that New York

“allows counterclaims to be raised through separate litigation …, as long as a

party defendant does not remain silent in one action, then bring a second suit

on the basis of a pre-existing claim for relief that would impair the rights or

interests established in the first action”).

      3.     Analysis

      The parties do not dispute that the New York State Action resulted in a

settlement by which CCTI agreed to pay Leidos $131,539.06. (Am. Compl.

¶¶ 105-06; Fallati Decl., Ex. 11). The parties also do not dispute that the

                                         18
litigants were the same parties; that the court was of competent jurisdiction;

and that the action reached a conclusion with the stipulation of the parties.

(Fallati Decl., Ex. 11). Instead, the parties dispute whether the claims in this

case are claims made “on the basis of a pre-existing claim for relief that would

impair the rights or interests established in the first action.” Classic Autos,

612 N.Y.S.2d at 33. Leidos’s argument on this point is straightforward: CCTI

agreed to a stipulation, by which it acknowledged that it owed Leidos

outstanding payments for work performed under the Services Agreement.

Therefore, CCTI could not keep silent regarding claims related to improper

billing (Am. Compl. ¶ 116), failure to perform (id. at ¶ 115), or failure to deliver

a report (id. at ¶ 113) in that proceeding, and then bring the instant claims for

relief, all of which bear directly on the required payments, in a separate suit.

       Leidos points to numerous decisions from state and federal courts in

New York concluding that a party cannot relitigate contractual performance

when it has already agreed to make payments on the disputed performance in

a prior action. (Leidos Br. 9-10). In Graham v. Select Portfolio Servicing, Inc.,

for instance, the court refused to allow a plaintiff’s claims against his mortgage

servicing company for failing to comply with its contractual obligations to go

forward, when the plaintiff failed to bring those claims in a prior foreclosure

action. 156 F. Supp. 3d 491, 509-10 (S.D.N.Y. 2016). In Robert v. Cooper, the

First Department rejected a plaintiff’s attempt to sue an attorney over the

latter’s fraudulent billing practices, when the subject of attorney’s fees was at




                                         19
the “core” of the litigation in a prior action. 979 N.Y.S.2d 585, 586 (1st Dep’t

2014).

      Here, CCTI stipulated that Leidos was entitled to unpaid bills in the New

York State Action, but now seeks to claim that Leidos failed to perform under

the Services Agreement and was not entitled to payment. Using the analysis of

the cases just cited, CCTI “remain[ed] silent” in the New York State Action, see

Henry Modell, 68 N.Y.2d at 461, but now seeks to litigate the same issue of

performance here. The Court agrees that CCTI is foreclosed from raising

arguments that Leidos failed to perform under the contract, having previously

stipulated to owing Leidos payments for that same performance in the New

York State Action.

      CCTI counters that it did not remain silent, but rather discovered new

facts after the stipulation was entered in the New York State Action. The Court

finds this argument without merit. CCTI maintains that it could not have

known about the failure to perform until it recovered the password that

provided access to the Pilot Plant. (See Am. Compl. ¶¶ 34-60). CCTI argues,

therefore, that it “did not ‘remain silent’ in the prior action because, at the

time, it did not and could not have known there was anything to say.” (CCTI

Leidos Opp. 6). In examining the Amended Complaint, the Court agrees with

Leidos that at numerous points CCTI appears to undercut its own argument

with references to disputes that existed between the parties prior to the New

York State Action. (Compare Am. Compl. ¶¶ 16, 33 (referring to Benham’s

“subpar performance of the Construction Contract” and “various issues that

                                         20
had arisen during the performance of the Construction Contract”), with id. at

¶¶ 113-15 (alleging that an element of the breach was Leidos’s failure to

“supervise Benham in the performance of the Construction Contract”)).

Elements of this dispute clearly existed prior to the stipulation, but were not

raised in the New York State Action. This alone negates Plaintiff’s claims that

it could not have known of Leidos’s deficient performance at the time it filed the

stipulation.

      However, even accepting that CCTI was unaware of certain breaches, the

Court does not agree that these gaps in knowledge would defeat the preclusive

effect of the New York State Action. Plaintiff relies heavily on Mason Tenders

Dist. Council Pension Fund v. Messera, No. 95 Civ. 9341 (RWS), 1996 WL

578048, at *3 (S.D.N.Y. Oct. 8, 1996), where a court in this District declined to

find preclusive effect where, “according to Plaintiffs’ allegations, …

Defendants … concealed from Plaintiffs the kickback and embezzlement

scheme from which those claims arose.” Id. Significantly, however, the Mason

Tenders decision does not suggest that lack of knowledge will overcome the

otherwise preclusive effect of failure to bring a claim; rather, it emphasizes that

defendants are not entitled to preclusion where they have concealed material

giving rise to the claims at issue.

      Separately, CCTI fails to plead concealment with particularity under any

standard. The parties dispute what standard to apply to pleadings regarding

the potential concealment of breaches in the res judicata context. (See Leidos

Br. 10-11; CCTI Leidos Opp. 8-9; Leidos Reply 5). However, the Court does not

                                        21
find it necessary to resolve this dispute. The pleadings do not provide evidence

of any affirmative misstatements regarding performance of the contract beyond

the conclusory allegation that “[Dr. Paul] and others had not in fact performed

the services indicated on the invoices.” (Am. Compl. ¶ 107). This does not

constitute active concealment. See Ningbo Prod. Imp. & Exp. Co. v. Eliau,

No. 11 Civ. 650 (PKC), 2011 WL 5142756, at *10 (S.D.N.Y. Oct. 31, 2011) (“[A]

party’s mere intent not to perform is not sufficient to establish fraudulent

conduct.” (citation omitted)). CCTI also provides a long description of how it

discovered that it did not have the password and SD Card required to operate

the Pilot Plant in June 2017, and could not discover certain failures to perform

until it regained those items. (CCTI Leidos Opp. 8-9). However, CCTI does not

explain why it did not know about the missing password and cards at the time

it entered into the stipulation, nor does it offer any suggestion that Leidos

concealed these items during the pendency of the New York State Action.

Nothing in these allegations resembles an undisclosed “kickback and

embezzlement scheme.” Mason Tenders, 1996 WL 578048, at *3. The Court

does not find that the Amended Complaint demonstrates that CCTI could not

have known of Leidos’s breach when it entered the stipulation, and accordingly

finds that CCTI is foreclosed from bringing claims for breach of contract when

it entered into a stipulation acknowledging that it owed money under that

contract.

      CCTI quotes from another district court decision in arguing that such a

finding would gut New York’s permissive counterclaim rules: “‘To hold

                                        22
otherwise would have the effect of rendering New York a compulsory

counterclaim jurisdiction, because any counterclaims not asserted would be

barred in subsequent actions.’ Dolan v. Select Portfolio Servicing, Inc., [No. 13

Civ. 1552 (PKC), 2014 WL 4662247] at *3 (E.D.N.Y. Sept. 18, 2014).” (CCTI

Leidos Opp. 7). The Court disagrees, and observes that the very next

paragraph in Dolan discusses New York’s exception for cases where a party

remained silent in a prior proceeding. Dolan, 2014 WL 4662247, at *4. In the

New York State Action, “claims regarding the [Services A]greement … address

the ‘core’ of the litigation in the first action for [unpaid balances] and thus

should have been raised in that action.” Robert, 979 N.Y.S.2d at 586. The

Court finds that CCTI’s claim for breach of contract is barred by res judicata. 3

C.    Plaintiff Fails to State a Claim Against Leidos for Tortious
      Interference with the Construction Contract

      1.     Applicable Law

      To demonstrate tortious interference with contract, a plaintiff must prove

[i] “the existence of a valid contract between the plaintiff and a third party’;

[ii] the ‘defendant’s knowledge of the contract’; [iii] the ‘defendant’s intentional

procurement of the third-party’s breach of the contract without justification’;

[iv] ‘actual breach of the contract’; and [v] ‘damages resulting therefrom.’” Kirch


3     Because the Court finds the breach of contract claim to be barred by res judicata, it
      does not reach Leidos’s arguments regarding failure to state a claim. Leidos largely
      focuses its briefing on res judicata and spends only a paragraph on the failure to state a
      claim argument in both its initial motion and its reply. (See Leidos Br. 13; Leidos
      Reply. 6). The Court also notes the difficulty of dismissing a breach of contract
      allegation for failure to state a claim. To make a claim for a breach of contract a
      “complaint need only allege [i] the existence of an agreement, [ii] adequate performance
      of the contract by the plaintiff, [iii] breach of contract by the defendant, and
      [iv] damages.” Harsco Corp. v. Segui, 91 F.3d 337, 348 (2d Cir. 1996).

                                             23
v. Liberty Media Corp., 449 F.3d 388, 401-02 (2d Cir. 2006) (quoting Lama

Holding Co. v. Smith Barney Inc., 88 N.Y.2d 413, 424 (1996)). Additionally, a

plaintiff must allege “that the defendant’s actions were the ‘but for’ cause of the

alleged breach — in other words, that there would not have been a breach but

for the activities of the defendant.” RSM Prod. Corp. v. Fridman, 643 F. Supp.

2d 382, 405 (S.D.N.Y. 2009), aff’d, 387 F. App’x 72 (2d Cir. 2010) (summary

order). “Although on a motion to dismiss the allegations in a complaint should

be construed liberally, to avoid dismissal of a tortious interference with

contract claim a plaintiff must support his claim with more than mere

speculation.” Burrowes v. Combs, 808 N.Y.S.2d 50 (1st Dep’t 2006).

       2.      Analysis

       As to this claim as well, the parties agree that certain elements are not in

dispute. Leidos does not argue that CCTI has failed to allege the existence of a

valid contract between it and Benham, Leidos’s knowledge of said contract, the

breach of said contract, or damages resulting from that breach. (See Leidos

Br. 14). Instead, Leidos argues that CCTI fails to allege plausibly that Leidos

either intentionally procured the breach or was the but-for cause of the breach.

(Id. at 15).

       CCTI offers two mechanisms by which Leidos procured Benham’s breach

of the Construction Contract: CCTI alleges that Leidos refused to provide it

with the password and SD Card, and instead delivered them to Benham. (Am.

Compl. ¶¶ 37-44). CCTI also alleges that Ezel, a Leidos employee, billed CCTI

for work that he did not perform under the Construction Contract. (Id. at

                                        24
¶ 62). Much of CCTI’s briefing describes these allegations in substantial detail.

(CCTI Leidos Opp. 14-15). Even with such detail, however, the allegations

remain inadequate to state an intentional procurement of a breach.

      CCTI’s Amended Complaint makes clear that Benham made an

independent decision to withhold the password and SD card. For starters, the

allegations regarding the password and the SD Card are that Leidos possessed

them and turned them over to Benham rather than CCTI. (Am. Compl. ¶¶ 40-

41). The Complaint then alleges that Benham refused to provide these items to

CCTI. (Id. at. ¶¶ 41-48). There is no allegation that this refusal to provide the

items was done at Leidos’s instruction; that Leidos conceived of this plan; or

that Leidos even suggested that Benham withhold these items. Instead, the

Amended Complaint alleges that Benham refused to turn over the items until

CCTI made a payment. (Id. at. ¶¶ 48-49). And Ezel’s alleged breach is

similarly untethered to Leidos’s relationship with Benham. (See id. at ¶¶ 61-

62). The Ezel allegations merely state a manner in which the Construction

Agreement was breached, and not a manner in which Leidos procured that

breach. The Court does not find that CCTI has plausibly alleged anything

other than an independent decision by Benham to breach the Construction

Agreement, which may have been eased by certain actions taken by Leidos.

Tortious interference requires more.

      These pleading deficiencies are highlighted when this case is compared to

the cases cited by CCTI. (See CCTI Leidos Opp. 16-19). In Bernberg v. Health

Management Systems, Inc., the defendant stripped a third party of its assets,

                                        25
forcing this third party to default on the promissory notes it owed the plaintiff.

756 N.Y.S.2d 96, 97-98 (2d Dep’t 2003). In 330 Acquisition Co., LLC v. Regency

Savings Bank, F.S.B., the FDIC sought to honor a contractual agreement with

the plaintiff, but the defendant worked to force the FDIC to breach. 741

N.Y.S.2d 24, 26-27 (1st Dep’t 2002). In Due Pesci Inc. v. Threads for Thought,

LLC, the plaintiff alleged that the defendant deliberately reached out to third

parties in order to instruct them on breaching an agreement. 35 Misc. 3d

1202(A), 950 N.Y.S.2d 722 (Table) (N.Y. Sup. Ct. 2012).

      The case that Plaintiff describes most extensively is Momentive

Performance Materials USA, Inc. v. AstroCosmos Metallurgical, Inc., No. 07 Civ.

567 (FJS) (DRH), 2009 WL 1514912 (N.D.N.Y. June 1, 2009). (See CCTI Leidos

Opp. 17-19). However, in that case, the breaching party remained a subsidiary

of the defendant, and was allegedly directed to breach: “AstroCosmos refused

to perform under the terms of the Replacement Agreement at the direction and

command of Defendants.” Momentive Performance, 2009 WL 1514912, at *3.

Here, Leidos completed the sale of Benham before the alleged breach (Am.

Compl. ¶¶ 19-22, 34-60), and there is no allegation that Leidos directed or

commanded Benham to breach. None of CCTI’s cases involves a plaintiff

alleging both that a contractual counterparty deliberately and independently

breached an agreement for its own economic benefit and that a third party was

liable for procuring that breach. All of them involve a defendant directing or

setting in motion the alleged breach. For all of these reasons, the Court finds




                                        26
that CCTI has failed to allege adequately that Leidos procured or caused

Benham’s alleged breach.

D.    Plaintiff Fails to State a Claim Against Dr. Paul for Tortious
      Interference with the Services Agreement

      Plaintiff’s claim for tortious interference with contract against Dr. Paul

suffers a similar fate. The Amended Complaint makes a number of allegations

that Dr. Paul failed to perform actions that were required under the Services

Agreement. (See, e.g., Am. Compl. ¶ 129). But Dr. Paul argues — correctly —

that mere breaches of the Services Agreement are not enough, and that Plaintiff

must allege either actions that Dr. Paul took beyond the scope of his

employment or personal motivations for the alleged misconduct:

            “Generally, ‘a corporate officer who is charged with
            inducing the breach of a contract between the
            corporation and a third party is immune from liability if
            it appears that he is acting in good faith as an officer
            and did not commit independent torts or predatory acts
            against another.’” Nahabedian v. Intercloud Sys., Inc.,
            No. 15 Civ. 669, 2016 WL 155084, at *6 (S.D.N.Y.
            Jan. 12, 2016) (quoting G.D. Searle & Co. v. Medicore
            Commc’ns, Inc., 843 F. Supp. 895, 911 (S.D.N.Y. 1994)).
            However, if “the acts of the defendant corporate officer[]
            which resulted in the tortious interference with contract
            either were beyond the scope of their employment or, if
            not, were motivated by [his] personal gain, as
            distinguished from gain for the corporation,” [he] may
            be liable. Id. at *6 (quoting Petkanas v. Kooyman, 759
            N.Y.S.2d 1, 2 (1st Dep’t 2003)).

VR Optics, LLC v. Peloton Interactive, Inc., No. 16 Civ. 6392 (JPO), 2017 WL

3600427, at *6 (S.D.N.Y. Aug. 18, 2017). Dr. Paul argues that the allegations

show nothing other than that he took actions within the scope of his




                                        27
employment at Leidos, actions that CCTI now claims to be in breach of its

agreement with Leidos. (Paul Br. 18-20).

      CCTI argues that it has adequately alleged that Dr. Paul took actions for

purely personal gain or, in the alternative, actions beyond the scope of his

employment with Leidos. As support, CCTI points to allegations in the

Amended Complaint that Dr. Paul chose to sabotage the Services Agreement in

the face of CCTI’s refusal to provide releases for his restricted stock or to

provide him a $70,000 payment. (Am. Compl. ¶¶ 92-104, 132). As further

support, CCTI points to a text message from Dr. Paul to CCTI that allegedly

read, “Any progress on the issuing of stock before the deal closes.” (Id. at

¶ 94). Dr. Paul offers alternative explanations for this text (see Paul Br. 19),

but at the pleading stage, drawing all inferences in favor of CCTI, the Court

cannot rule out the possibility that Dr. Paul acted for his own personal gain in

failing to perform until CCTI acceded to his demands. See Island Two LLC v.

Island One, Inc., No. 13 Civ. 2121 (LGS), 2013 WL 5380216, at *3 (S.D.N.Y.

Sept. 26, 2013) (finding at the motion to dismiss stage that similar “allegations

[were] sufficient to support a claim” that a corporate officer acted “outside the

scope of [his] employment” and sought to “personally profit”).

      However, the claim fails for a separate reason: The Amended Complaint

fails to allege that Dr. Paul’s actions, whether personally motivated or

otherwise, were the but-for cause of any breach of the Services Agreement. Dr.

Paul argues, similarly to Leidos’s argument in the context of Benham, that the

Amended Complaint cannot state a claim for tortious interference, because it

                                        28
specifically alleges that Leidos elected to breach the Services Agreement

independently of any action by Dr. Paul. (See Am. Compl. ¶¶ 77-78 (“Leidos

took the position that it was not even required to provide a ‘comprehensive

report,’ pursuant to the Services Agreement and manufactured reasons by

which it was supposedly unable to do so. … Leidos took this position

notwithstanding [Dr Paul’s … [contrary] position[.]”)). It is obvious that if

Leidos elected to breach independently, Dr. Paul cannot be the but-for cause of

that breach. The Court finds that the inclusion of these allegations in the

Amended Complaint foreclose CCTI’s tortious interference of contract claim

against Dr. Paul. See RSM Prod. Corp., 643 F. Supp. 2d at 405 (holding that for

tortious interference of contract claims, a plaintiff must show “that there would

not have been a breach but for the activities of the defendant”). Here, CCTI

clearly alleges that Leidos acted in numerous ways to frustrate the Services

Agreement on its own and not at the direction of Dr. Paul.

      Try as it might, CCTI cannot have it both ways: The breach of contract

allegations in the Amended Complaint make clear that CCTI believes Leidos

breached through failing to provide the final report when required to do so.

(Am. Compl. ¶ 113). In its opposition, CCTI states for the first time that “but

for [Dr. Paul’s] conduct, the Services Agreement would have been performed.”

(CCTI Paul Opp. 20). The Court cannot credit this assertion, which runs

counter to the allegations in the Amended Complaint that Leidos itself effected

the breach of the Services Agreement against the advice of Dr. Paul. “It is

axiomatic that a complaint cannot be amended by the briefs in opposition to a

                                        29
motion to dismiss.” LLM Bar Exam, LLC v. Barbri, Inc., 271 F. Supp. 3d 547,

580 (S.D.N.Y. 2017) (internal quotation marks and citation omitted). The Court

finds that Plaintiff has failed to state a claim for tortious interference against

Dr. Paul with respect to the Services Agreement.

E.    Plaintiff Fails to State a Claim for Tortious Interference with
      Prospective Economic Advantage Against Leidos, But States a Claim
      Against Dr. Paul

      1.     Applicable Law

      To state a claim for intentional interference with prospective economic

advantage” under New York law, “a party must allege that: ‘(i) the plaintiff had

business relations with a third-party; (ii) the defendants interfered with those

business relations; (iii) the defendants acted for a wrongful purpose or used

dishonest, unfair, or improper means; and (iv) the defendants’ acts injured the

relationship.’” Lombard v. Booz-Allen & Hamilton, Inc., 280 F.3d 209, 214 (2d

Cir. 2002)). A plaintiff must also establish causation by demonstrating “that

she ‘would have entered into an economic relationship but for the defendant’s

wrongful conduct.’” Tucker v. Wyckoff Heights Med. Ctr., 52 F. Supp. 3d 583,

598 (S.D.N.Y. 2014) (quoting Memnon v. Clifford Chance US, LLP, 667 F. Supp.

2d 334, 349 (S.D.N.Y. 2009)).

      The salient distinction between claims for tortious interference with

contract and claims for tortious interference with prospective economic

advantage concerns the defendant’s mental state: “In the case of tortious

interference with contract, a plaintiff may recover if the plaintiff can

demonstrate that the ‘defendant’s deliberate interference result[ed] in a breach

                                         30
of [the] contract.’” Gym Door Repairs, Inc. v. Young Equip. Sales, Inc., 206 F.

Supp. 3d 869, 908 (S.D.N.Y. 2016), as amended, (Sept. 16, 2016),

reconsideration denied, 2016 WL 6652733 (S.D.N.Y. Nov. 10, 2016)

(quoting Carvel Corp. v. Noonan, 3 N.Y.3d 182, 189 (2004)). But “[i]n the case

of tortious interference with prospective economic advantage, ... the ‘plaintiff

must show more culpable conduct on the part of the defendant.’” Id. (quoting

Carvel, 3 N.Y.3d at 190). To state a prospective-economic-advantage claim, a

plaintiff must show that “the defendant’s conduct ... amount[s] to a crime or an

independent tort,” or that the defendant has “engage[d] in conduct for the sole

purpose of inflicting intentional harm on” the plaintiff.” Carvel, 3 N.Y.3d at

190 (internal quotation marks and citation omitted); see also Sidney Frank

Importing Co. v. Beam Inc., 998 F. Supp. 2d 193, 211-12 (S.D.N.Y. 2014)

(finding that mental state for prospective-economic-advantage claim “is more

exacting” than that for a contract-interference claim “because courts must

balance a plaintiff’s expectation in establishing a contractual relationship

against the competing interest of the interferer ... and the broader interest of

fostering healthy competition” (internal quotation marks and citations

omitted)).

      2.     Analysis

      The fourth claim in the Amended Complaint for tortious interference with

prospective economic advantage is the sole claim brought against both

Defendants. (See Am. Compl. ¶¶ 136-41). CCTI alleges that it had business

relationships with both potential investors and DOE, which relationships

                                        31
Defendants had knowledge of and interfered with by failing to perform under

the Services Agreement. (Id.). From this, Plaintiff argues that Defendants

intentionally interfered with these third-party business relationships.

      The Court can easily dispose of the claim against Leidos. CCTI fails to

point to any allegation in the Amended Complaint that Leidos’s conduct

included any “crime” or “independent tort,” see Carvel, 3 N.Y.3d at 190, and

CCTI candidly acknowledges that it has not made such an allegation (see CCTI

Leidos Opp. 19-20). CCTI instead argues that it has alleged that Leidos’s

breaching activity was done “for the sole purpose of inflicting intentional harm

on the plaintiff.” (Id. at 20-21 (quoting Carvel, 3 N.Y.3d at 190)). However, the

allegedly interfering activities are little more than restatements of the breach of

contract allegations with conclusory add-ons concerning Leidos’s mindset:

             CCTI has alleged the requisite element of wrongful
             means through the malicious acts of its employees ([Am.
             Compl.] ¶ 103), improperly preventing access to the
             pilot plant (id. ¶¶ 34-63), and an improper scheme by
             providing certain representations, refusing to provide
             additional material to support those representations
             and then providing contradictory representations in the
             Final Report (id. ¶¶ 23-31, 73-82, 84-91.) Further,
             CCTI has alleged that Leidos, through its employee,
             maliciously interfered with CCTI’s relationship with the
             DOE by inaccurately and unnecessarily representing to
             the DOE that CCTI was financially unstable, thereby
             damaging CCTI’s relationship with the DOE. (Id. at
             [¶] 97.)

(CCTI Leidos Opp. 20). 4



4     The sole allegations in this list that is not a restatement of the breach allegations is the
      claim regarding Dr. Paul’s communication with DOE. (Am. Compl. ¶ 97). However,
      CCTI elsewhere alleges that this action was “wholly outside the scope of [Dr. Paul’s]

                                               32
      Several courts in this District have rejected similar pleadings that

attempted to recast contractual breaches as tortious interference claims under

Carvel. See, e.g., Chanicka v. JetBlue Airways Corp., 243 F. Supp. 3d 356, 361

(E.D.N.Y. 2017) (“Although Plaintiff attempts to recast [breaches] … as

“knowing[] ... misrepresentations” and “intentionally false[ ] report[s]” … , the

allegations in the Complaint do not allow this Court to infer that [Defendant]

took any intentional actions to interfere with Plaintiff’s [prospective economic

relations.]”); Campeggi v. Arche Inc., No. 15 Civ. 1097 (PGG), 2016 WL

4939539, at *9 (S.D.N.Y. Sept. 14, 2016) (holding that “alleg[ations] that …

Defendants ‘acted solely out of malice’ … [do not] make … conclusory

assertion[s] plausible …, and a bare assertion that a defendant acted out of

malice will not suffice”). The Court does not find that CCTI has plausibly

alleged that Leidos has engaged in conduct for the sole purpose of inflicting

intentional harm on the Plaintiff. It finds, therefore, that CCTI has failed to

state a claim for prospective interference with economic advantage against

Leidos.

      That said, the Court does find that CCTI has adequately stated a claim

for tortious interference with prospective economic advantage against Dr. Paul

with regards to CCTI’s relationship with DOE. It is true that the allegations of

malice are minimal in the Amended Complaint. However, unlike the Leidos

allegations, CCTI has alleged facts concerning Dr. Paul that, taken as true,



      authority [from Leidos]” and undertaken “to further his own individual standing with
      the DOE” (Am. Compl. ¶¶ 132-33).

                                            33
transcend mere breach of contract. Specifically, CCTI states that Dr. Paul

maliciously misrepresented data that he knew would be transmitted to DOE

(see Am. Compl. ¶¶ 23-26, 28, 92-104); demanded personal payment for a

report DOE required (see id. at ¶¶ 74, 92-104, 132); and planted false

expectations with DOE (see id. at ¶¶ 73-83, 90-104). At this stage of the case,

these allegations of intentionally false communications in the service of

personal gain suffice to state that Dr. Paul “engage[d] in conduct for the sole

purpose of inflicting intentional harm on” CCTI. Carvel, 3 N.Y.3d at 190; see

also Freedman v. Pearlman, 706 N.Y.S.2d 405, 409 (1st Dep’t 2000) (“[W]e find

that plaintiff[] set forth sufficient allegations of an intentionally fallacious

communication with prospective [contractual partners] to survive dismissal at

this juncture.”). The Court finds that the Amended Complaint sufficiently

alleges that (i) CCTI had business relations with DOE; (ii) Dr. Paul interfered

with those business relations through false representations and the cultivation

of false expectations; (iii) Dr. Paul acted for a wrongful purpose to obtain

personal benefits; and (iv) these acts injured the relationship. See Lombard,

280 F.3d at 214.

      As to CCTI’s claim that Dr. Paul tortuously interfered with potential

investors, the Court agrees with Dr. Paul that the claim “fails to allege that Dr.

Paul knew of CCTI’s relations with the investors mentioned in ¶¶ 87 and 88 or

that Dr. Paul directed any conduct (much less wrongful conduct) at them.”

(Paul Br. 24). CCTI responds that the Amended Complaint makes clear that

Dr. Paul was involved in soliciting investors from Shenuan, China, as well as

                                          34
unnamed potential investors. (See Am. Compl. ¶¶ 86, 102). The Court does

not find that the Amended Complaint specifies that Dr. Paul interfered with a

potential investment from the Shenuan investors, as the paragraphs at issue

do not refer back to this group. (See id. at ¶¶ 87-88 (referencing two “potential

investors” seeking to buy “70% of CCTI”, but leaving unmentioned the Shenuan

investors)).

      The Amended Complaint also does not contain any allegations that Dr.

Paul knew of the potential purchasers of 70% of CCTI or that he directed any

action at them. In opposition, CCTI argues again that it stated a claim for

interference with the Shenuan investors, but the Court again finds that CCTI is

seeking to amend its pleadings through opposition briefing. The Court rejects

this argument, which is contradicted by the text of the Amended Complaint. In

consequence, the Court does not find that the Amended Complaint has

adequately alleged that Dr. Paul was aware of the potential investors or

directed any action at them. Therefore, the Court finds that CCTI has failed to

state a claim against Dr. Paul for tortious interference with potential investors.

      In sum, the Court dismisses CCTI’s claims for tortious interference with

the sole exception of the claim against Dr. Paul for tortious interference with

CCTI’s prospective relationship with DOE.

                                  CONCLUSION

      For the reasons set forth above, Leidos’s motion to dismiss is GRANTED.

Dr. Paul’s motion to dismiss is GRANTED IN PART and DENIED IN PART. The

surviving claim from the Amended Complaint is CCTI’s claim for tortious

                                        35
interference with prospective economic advantage against Dr. Paul with regards

to DOE.

      The Clerk of Court is directed to terminate the motions at docket entries

49 and 52. The parties are hereby ORDERED to file a joint letter on or before

April 22, 2019, advising the Court of the status of discovery and proposing

next steps in this case.

      SO ORDERED.

Dated:      March 28, 2019
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                      36
